Citation Nr: 0704758	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  06-28 445	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


REMAND

The veteran served on active duty from October 1942 to 
November 1945.  He is a World War II combat veteran who 
received the Combat Infantryman Badge, among other citations.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  It is advanced on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if he needs to take further action.

The RO has conceded that the veteran served in combat during 
World War II.  The Board finds the veteran's reported lay 
history of noise from weapons fire and explosions is credible 
and consistent with the circumstances of his active duty.  
The Board must "record in full" the reasons for granting or 
denying a claim where combat status is shown.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

Also, here, despite diligent efforts, the RO has determined 
that the veteran's service medical records likely were lost 
to a fire in 1973.  Where, as here, service medical records 
are not available due to their probable loss or destruction 
while they were in government custody and the unavailability 
of such records is not due to any fault on the veteran's 
part, the Board has a heightened duty to explain the reasons 
and bases for its decision.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).   

The Board has carefully reviewed the record to date in light 
of the above and concludes that a decision should be deferred 
pending further evidentiary development.  A January 2005 VA 
examination report reflects audiology test results consistent 
with the definition of hearing loss "disability," for both 
ears, for the purposes of compensation, whether based on 
speech recognition percentage scores or auditory thresholds 
as measured in decibels.  38 C.F.R. § 3.385 (2006).  

The examiner did note the veteran's reported history of 
exposure to weapons fire noises in service, and as well, 
post-service occupational history that includes some thirty 
years of experience as an agricultural engineer involving the 
testing of farm equipment.  The veteran wrote after the 
examination took place (see July 2005 notice of disagreement) 
contending that his civilian occupation did not involve 
significant noise exposure; he apparently believes that the 
examiner had assumed the contrary and that that was the main 
reason for the negative etiology opinion given as to both 
hearing loss and tinnitus.  The examiner said: "Although the 
veteran may have experienced some minor changes in hearing 
while on active duty, in my opinion, the hearing loss 
revealed on today's audio logical evaluation is not a[t] 
least as likely as not due to military service, but more than 
likely due to civilian noise exposure (testing farm equipment 
for 30 years) and/or presbycusis."  (Presbycusis is defined 
as a type of hearing loss occurring with aging.  Dorland's 
Illustrated Medical Dictionary 1065 (26th ed. 1981).)  As for 
tinnitus, the veteran reportedly could not recall the exact 
date of onset of tinnitus, but said that he has had tinnitus 
for years.  The examiner concluded: "There is no 
documentation in the chart and it is more than 50 years since 
[the veteran] was on active duty.  Therefore, in my opinion, 
the tinnitus is not at least as likely as not related to 
military service."    

The veteran's representative argued in February 2007 that the 
examination was inadequate because the examiner was not 
informed that exposure to acoustic trauma had been conceded.  
Under the circumstances of this case, which involves 
documented combat history and unavailability of service 
medical records, the Board finds that further evaluation is 
warranted to obtain a more specific etiology opinion.  The 
examiner should be asked to explicitly acknowledge combat 
history and then opine whether the hearing loss and tinnitus 
are related to noise exposure in combat, and as well, address 
in more detail the nature and extent of any post-service 
noise exposure when opining on etiology.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran whether there exists 
any evidence, medical or lay, concerning 
his hearing loss or tinnitus not already 
of record, and which he believes might be 
pertinent to his claim, and which he 
desires VA to consider before 
readjudicating his claims.  If so, he 
should identify the sources of such 
evidence.  If he does so, then assist him 
in securing the missing items consistent 
with the duty to assist.  Advise him that 
he may submit any such items on his own, 
if he wishes to do so.  (Note that the 
veteran reported in August 2004 that he 
has "gone to hearing clinics before" and 
apparently has indicated he was treated in 
1995.  While he has submitted July 2004 
private audiology examination results from 
"Belltone" and recent VA clinical 
records are in the claims file, it is not 
clear whether other pertinent records 
exist.)     

2.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file while the 
appeal is on remand status.

3.  After completing the above, schedule 
the veteran for a VA audiology examination 
to obtain findings on the current extent 
of bilateral hearing loss and whether the 
veteran has tinnitus.  

The examiner should explicitly note that 
the veteran's combat status and exposure 
to weapons fire noise during World War II 
have been conceded and that should be 
documented in the examination report.  The 
examiner is also asked to discuss 
pertinent history and circumstances 
affecting a determination of whether 
current hearing loss and/or tinnitus 
is/are etiologically related to active 
service, including, but not limited to, 
the veteran's civilian employment history 
and the nature and extent of any noise 
exposure from civilian employment after 
World War II, engagement in carpentry as a 
hobby, and the aging process.   The 
examiner should explicitly state whether 
it is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability less than 50 percent) that 
hearing loss and/or tinnitus is/are due to 
active service, and specifically, noise 
exposure in combat.

Make the veteran's claims file, which 
should include all additional records 
obtained as a result of the above 
directives and a complete copy of this 
remand order, available to the examiner.  
The examiner is asked to state that the 
claims file was reviewed.  

4.  After completing the above, 
readjudicate the claims.  If any benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
give the veteran and his representative an 
opportunity to respond to it.  Then, if in 
order, return the appeal to the Board for 
further review.  

The failure to appear for a VA medical examination, if 
scheduled, could result in a denial of the claims unless good 
cause is shown.  38 C.F.R. § 3.655 (2006).  The veteran has 
the right to submit additional evidence and argument on the 
matter(s) remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


